FILED
                            NOT FOR PUBLICATION                             JUL 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10454

               Plaintiff - Appellee,             D.C. No. 3:10-cr-00107-HDM

  v.
                                                 MEMORANDUM *
RICARDO VELASCO-CONTRAERAS,
a.k.a. Jorge Vasquez,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                   Howard D. McKibben, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Ricardo Velasco-Contraeras appeals from the 120-month sentence imposed

following his guilty-plea conviction for various drug offenses, in violation of 21

U.S.C. § 841(a)(1), (b)(1)(A), and (b)(1)(B). We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

       Velasco-Contraeras contends that the district court erred by applying the

wrong legal standard when evaluating whether he was entitled to relief under the

safety valve provision of 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2. The record

reflects that the district court applied the correct legal standard in denying safety

valve relief.

       Velasco-Contraeras also contends that the district court clearly erred in

denying him relief under the safety valve provision. The record reflects that the

district court did not clearly err when it determined that Velasco-Contraeras did not

meet his burden of proving by a preponderance of the evidence that he qualified for

safety valve relief. See United States v. Diaz-Cardenas, 351 F.3d 404, 409 (9th

Cir. 2003).

       Velasco-Contraeras’s request for remand to the district court for an

evidentiary hearing is denied.

       AFFIRMED.




                                            2                                    11-10454